

113 HR 3879 IH: To make permanent the Payments in Lieu of Taxes program.
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3879IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mrs. Kirkpatrick (for herself, Mr. Polis, Mr. Garcia, and Mr. Enyart) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo make permanent the Payments in Lieu of Taxes program.1.Payments in lieu of taxesSection 6906 of title 31, United States Code, is amended by striking of fiscal years 2008 through 2013 and inserting fiscal year.